852 So.2d 953 (2003)
Anne Marie FRANCOIS, Appellant,
v.
STATE of Florida, UNEMPLOYMENT APPEALS COMMISSION and Retirement Care Services, Inc., Appellees.
No. 4D02-3208.
District Court of Appeal of Florida, Fourth District.
August 27, 2003.
Anne Marie Francois, Lauderdale Lakes, Pro Se.
John D. Maher, Tallahassee, for Appellee-Unemployment Appeals Commission.
TAYLOR, J.
The Unemployment Appeals Commission reversed the appeals referee's decision that the claimant's appeal was timely filed and quashed the referee's ruling that the claimant was not disqualified from receiving unemployment benefits. We reverse the Commission's order.
The appeals referee found that the claimant complied with the agency representative's instructions to fax her appeal letter to the Orlando call center office for forwarding to the appeals office well before the twenty-day period for filing her appeal expired. Based on this finding, which is supported by competent, substantial evidence in the record, the referee concluded that the claimant filed a timely appeal. We agree. See Frederick v. Fla. Unemployment Appeals, 834 So.2d 957 (Fla. 3d DCA 2003)(reversing dismissal of appeal to Unemployment Appeals Commission as untimely and holding that appeal would be reinstated if, on remand, it is determined that the claimant was given an incorrect fax number or misled into faxing her notice of appeal to the incorrect fax number and that she actually attempted to fax her notice of appeal to the Commission within the twenty-day time period); see also Cornello v. Unemployment Appeals Comm'n, 624 So.2d 382 (Fla. 4th DCA 1993)(reversing UAC's order that affirmed appeals referee's decision that it lacked jurisdiction because claimant had been misinformed and misled).
Because appellant's timely filed notice sufficed to vest jurisdiction in the appeals referee, we reverse the Commission's order and remand for reinstatement of the referee's decision on the merits that appellant is not disqualified from receiving unemployment benefits.
HAZOURI, J., concurs.
MAY, J., dissents with opinion.
*954 MAY, J. dissenting.
I respectfully dissent. Had the appellant raised the issue of the Commission's finding on the timeliness of her appeal, I would agree with the majority. However, the appellant only argued the merits of her claim for unemployment compensation. I am unwilling to find that the issue of timeliness was properly raised when it does not appear in the appellant's brief.